NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 06a0527n.06
                                Filed: July 28, 2006

                                               No. 05-3896

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


XIU QING LIU,                                          )
                                                       )
        Petitioner,                                    )
                                                       )    ON PETITION FOR REVIEW
v.                                                     )    FROM AN ORDER OF THE BOARD
                                                       )    OF IMMIGRATION APPEALS
ALBERTO GONZALES,                                      )
                                                       )
        Respondent.                                    )




        Before: DAUGHTREY and COOK, Circuit Judges, and COLLIER,* District Judge.


        PER CURIAM. Xiu Qing Liu petitions for judicial review of an order of the Board of

Immigration Appeals affirming an immigration judge's finding that she was subject to

removal as an illegal alien. We find no basis on which to overturn the Board’s decision or

that of the immigration judge, and we therefore deny review.


        Liu, a citizen of China, entered the United States without inspection near Algonac,

Michigan, in May 2002. The Immigration and Naturalization Service immediately initiated

removal proceedings under § 212(a)(6)(A)(i) of the Immigration and Nationality Act. Liu

applied for asylum, withholding of removal, and relief under the United Nations Convention



        *
        The Hon. Curtis L. Collier, United States District Judge for the Eastern District of Tennessee, sitting
by designation.
No. 05-3896
Liu v. Gonzales

Against Torture, contending that she had been persecuted for violating China’s coercive

population-control policy. At an initial hearing in April 2003, Liu conceded removability, and

a date was set for a hearing on the merits of the asylum petition.


       At the merits hearing, the petitioner testified that she and her husband were married

before either of them had reached the legal age for marriage. As a result, she said, when

the local authorities learned a few months later that she was pregnant, she was forced to

undergo an abortion. But Liu failed to produce any evidence to corroborate her testimony,

other than the testimony of a man who purported to be her father but was unable to

produce any identification other than a Maryland driver’s license that had been issued a few

weeks prior to the hearing.


       The immigration judge denied Liu’s applications, finding that she failed to

demonstrate that she had suffered past persecution, did not establish the basis for a well-

founded fear of future persecution, and could not demonstrate that it was more likely than

not that she would be tortured if she were to return to China. On appeal, the Board of

Immigration Appeals affirmed the immigration judge’s decision. In affirming, the Board

specifically agreed with the immigration judge’s conclusion that in light of discrepancies in

Liu’s and her father’s testimony, “the respondent’s testimony is not sufficient on its own to

establish that she was persecuted in China.”




                                            -2-
No. 05-3896
Liu v. Gonzales

       In her petition for review, Liu argues that her testimony had only a few minor

inconsistencies that were non-material and that her testimony was supported by country

condition reports.


       On petition for review, we consider whether the immigration judge correctly

determined that Liu failed to sustain her burden of establishing eligibility for asylum or

protection under the Convention Against Torture. The Board's and the immigration judge’s

determination “must be upheld if ‘supported by reasonable, substantial, and probative

evidence on the record considered as a whole.’” INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (quoting 8 U.S.C. § 1105a(a)(4)). Under this deferential standard, we may not

overturn the decision simply because we would have decided the matter differently.

See Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir.1998); Klawitter v. INS, 970 F.2d 149,

151-52 (6th Cir.1992). Indeed, in order to set aside the Board's factual determinations, we

must find that the evidence “not only supports a contrary conclusion, but indeed compels

it.” Klawitter, 970 F.2d at 152.


       Credibility determinations by the immigration judge are afforded great weight.

Nevertheless, those credibility determinations must be fairly supported by the record. In

this case, the only evidence other than Liu’s testimony is that of her father, who had no

evidence to prove his identity and who made statements that were not completely

consistent with Liu’s testimony. Thus, the immigration judge was not unreasonable in

concluding that her uncorroborated and sometimes inconsistent testimony was not


                                           -3-
No. 05-3896
Liu v. Gonzales

sufficiently credible, standing alone, to establish her eligibility for relief under the provisions

in 8 C.F.R. §§ 208.13(a) and 208.16(b).


       In Matter of Mogharrabi, 19 I. & N. Dec. 439, 445 (BIA 1987) (abrogated on other

grounds by Pitcherskaia v. INS, 118 F.3d 641, 647-48 (9th Cir. 1997), the Board noted that

an ”alien's own testimony may in some cases be the only evidence available” but held that

“it can suffice [only] where the testimony is believable, consistent, and sufficiently detailed

to provide a plausible and coherent account of the basis for his fear.” In this case, the

petitioner testified that she could have gotten corroborative evidence but felt that it was

unnecessary. As a result, there is no adequate explanation for the absence of evidence

from a physician that she had been pregnant or had an abortion, or for the failure to provide

corroborating statements from her husband or husband’s parents – statements that Liu said

she could have acquired from her family in China within two months. But, as we have

observed:


       [W]here it is reasonable to expect corroborating evidence for certain alleged
       facts pertaining to the specifics of an applicant's claim, such evidence should
       be provided. . . . The absence of such corroborating evidence can lead to a
       finding that an applicant has failed to meet her burden of proof.


Dorosh v. Ashcroft, 398 F.3d 379, 382 (6th Cir. 2004) (quotation omitted).


        There is nothing in the record before us to support Liu’s argument that a reasonable

fact-finder would be compelled to reach a different conclusion than that of the immigration



                                               -4-
No. 05-3896
Liu v. Gonzales

judge and the Board. We therefore DENY review of the immigration judge’s determination

to withhold relief in this case and the Board’s order affirming that decision.




                                            -5-